Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100a" have been used to designate cured resin, the resin, flattened resin (see paragraph 50). 
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" have been used to designate cured resin, the resin, flattened resin. 
Elements in the drawings related to reference numerals (D, 100a, Wa) are not clearly distinguishable based on the dark region in Fig. 4. Clarification if this is the intended shading in Fig. 4. Correction is suggested.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
An information disclosure statement (IDS) has been received in this application with 1 reference.  Applicant is reminded of the requirements under 37 CFR 1.56(a) for each individual associated with the filing and prosecution of a patent application having a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56(a) section. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract include awkward phrases (ie grinding the cured resin with grinding stones to be flattened). Revision is suggested.
Paragraph 50 include awkward phrases (ie resin curing step of grinding the cured resin 100a with the grinding stones 46 to be flattened). Revision is suggested.

The specification is objected to because reference characters "100” and “100a” each have been used to designate cured resin, the resin, flattened resin as set forth above in the rejection to the Drawings.  Clarification is requested.
Claim Objections
Claim 4 recites “grind a back surface of the workpiece having the front surface coated with a resin, and the resin coated on the front surface” is awkward. Correction is suggested.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   “transfer unit” in claim 4.
The “transfer unit” is being interpreted based on reference numeral (30, 31, 32, 33, 37, 40, 43, and 47-48) and description provided in paragraphs 14, 25, 29-32. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya).

 a workpiece processing apparatus which coats a front surface (1a) of a workpiece (1) with a resin (See Sekiya, paragraphs 10, 30.); the workpiece having a device (3) formed in each of regions demarcated by a plurality of planned dividing lines (2) formed in a lattice manner (See Sekiya, paragraphs 28, 61 and Fig. 1a.) ,  grinding unit (80a, 80b) including grinding stones which grind a back surface of the workpiece having the front surface coated with a resin, and the resin coated on the front surface (See Sekiya paragraph 54, Figs. 9A-9B);  and transfer unit (conveying means 13, 15, 17 or 63, 65, 67) and  conveying the workpiece between the cassette mounting means, the resin coating means, the resin curing means, and the resin grinding means.  (See Sekiya paragraph 7, 10, 28, 30, 54, and 61 Figs 3, 8, and 9A-9B).
Intended use language is located in the preamble of claim 4 (apparatus used in a processing of a workpiece having a device in each …).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Sekiya is able to perform the intended use and as a result meets the claim limitation.
Claim 4 recites an intended use clause (i. e. table holding…, which grind…, loading/unloading and causing…, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya is capable of performing the intended uses and as a result, the claim limitations have been met.
Regarding claim 5, Sekiya teaches a resin thickness of the resin after grinding with the grinding stones is measured, and the back surface of the workpiece is thinned to a predetermined thickness.  (See Sekiya, paragraph 59 and Figs. 8-9.) 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) as applied to claim 4 and further in view of US Pat. Pub. No. 20150357199 A1 to Jens Kramer (hereinafter Kramer).
Regarding claim 6, Sekiya does not explicitly teach a cleaning nozzle jetting cleaning water to the grinding stones, wherein the resin is ground with the grinding stones while the resin stuck to the grinding stones is cleaned.
Kramer is directed to grinding surface of a semiconductor. Examiner is considering grinding to be equivalent to polishing.
Kramer teaches a cleaning nozzle jetting cleaning water to the grinding stones, wherein the resin is ground with the grinding stones while the resin stuck to the grinding stones is cleaned. (See Kramer, paragraph 32.)						It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning nozzle jetting cleaning water to the grinding stones, wherein the resin is ground with the grinding stones while the resin stuck to the grinding stones is cleaned, because Kramer teaches this would debris to removed from the surface and the desired surface roughness to be retained. (See Kramer, paragraph 32.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) as applied to claim 4 and further in view of US Pat. Pub. No. 20100021688 A1 to Katoh et al (hereinafter Katoh).

Regarding claim 7, Sekiya does not explicitly teach grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones.  
Katoh is directed to grinding surface of a semiconductor wafer.
Katoh teaches grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones.   (See Katoh, paragraph 46)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones, because Katoh teaches this would allow uneven layers on both sides of the substrate to be flattened. (See Katoh, paragraph 34.)
Claim 7 recites an intended use clause (i. e. grinding… are performed by, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Katoh is capable of performing the intended uses and as a result, the claim limitations have been met.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) as applied to claim 4 and further in view of US Pat. Pub. No. 20020102920 A1 to Vogtmann et al (hereinafter Vogtmann).

Regarding claim 7, Sekiya does not explicitly teach grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones.    
Vogtmann is directed to grinding surface of a semiconductor wafer.
Vogtmann teaches the front surface and the back surface of the workpiece are inverted and grinding of the back surface of the workpiece are performed by use of same grinding stones.   (See Vogtmann, paragraph 71.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a grinding of the resin and grinding of the back surface of the workpiece are performed by use of same grinding stones, because Vogtmann teaches this would provide generally smooth layers on both sides of the substrate. (See Vogtmann, paragraph 71.)
Claim 7 recites an intended use clause (i. e. grinding… are performed by, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Vogtmann is capable of performing the intended uses and as a result, the claim limitations have been met.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/216,291 to Watanabe (reference application, herein Application ‘291 ) over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘291 teaches:  A processing apparatus used in processing of a workpiece having a device in each of a plurality of regions demarcated by a plurality of dividing lines formed on a front surface of the workpiece in a grid pattern (lattice manner), the processing apparatus comprising: a chuck table holding the workpiece (Resin coating means includes table 20 including holding surface 20a ) ; a grinding unit (grinding apparatus) which grind a back surface of the workpiece having the front surface coated with a resin, and the resin coated on the front surface (the front surface on the workpiece). (See Application ‘291, claim 1 submitted 11-25-20 and paragraph 26 of US Pat. Pub. No.20190198357 A1 to Watanabe.)
Application ‘291 does not explicitly teach a transfer unit loading/unloading the workpiece to/from the chuck table and causing the front surface and the back surface of the workpiece unloaded from the chuck 26table to be inverted.
Sekiya teaches the front surface and the back surface of the workpiece are inverted by the transfer unit (65). (See Sekiya, paragraphs 48-52.)    

Application ‘291 does not explicitly teach a grinding unit including grinding stones.
Sekiya teaches a grinding unit (60) including grinding stones (87). (See Sekiya, paragraph 48 and 55.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a grinding unit including grinding stones, because Sekiya teaches this structure would allow the substrate to receive both rough grinding and finish grinding (80a, 80b). (See Sekiya, paragraphs 48 and 55.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20140017824 A1 to Ilzumi et teaches film thickness sensors which transmit signal to the operation controller. (See Ilzumi, paragraph 61.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717